BBE   ,~~TJXBMNEY         GENERAL




                         March 28, 1972


Honorable Wilson E. Speir           Opinion No.M-1103
Director
Texas Department of Public Safety   Re:   Does a criminal con-
5805 North Lamar Blvd.                    viction of a violation
Austin, Texas 78751                       of the traffic laws of
                                          this State create a
                                          reasonable possibility
                                          of a judgment being
                                          rendered against a
                                          licensee so that the
                                          provisions of the Texas
                                          Motor Vehicle Safety-
                                          Responsibility Act,
                                          Article 6701h, Vernon's
                                          Civil Statutes, would
                                          require the suspension
                                          of such person's license
                                          and/or registration
                                          receipts if he could not
                                          satisfy the requirements
Dear Colonel Speir:                       of the Act?

     The Texas Motor Safety-Responsibility Act, Article 6701h,
Vernon's Civil Statutes, hereinafter referred to as the Act,
was enacted in 1951 by the 52nd Legislature and amended by
subsequent legislation. None of the amendments affect the
issue presented by your opinion request.

     Section 4 of the Act provides that the operator of a
motor vehicle involved in a collision within the State of
Texas shall file a report with the Texas Department of Public
Safety on a prescribed form. Sections 5(a) and 5(b) provide
that a person involved in an automobile collision must comply
with the provisions of the Act by (1) submitting proof of abil-
ity to respond to damages, or (2) submit to the Department a




                              -5380-
Honorable Wilson R. Speir, Page 2         (M-1103)



release from the adverse party, or (3) submit to the Depart-
ment an installment agreement executed in favor of the adverse
party, or (4) show that he comes within one of the exceptions
enumerated in Sections 5(c) or 6.

     In Bell v. Burson, 402 U.S. 535 (1971), the Supreme Court
of the United States declared a Georgia statute, substantially
similar to the Texas Act, unconstitutional insofar as it failed
to provide for a hearing on liability or fault prior to requir-
ing that the licensee or owner make a security deposit or suffer
a suspension of his license and/or registration receipts. The
Court referred to "alternate methods of compliance" and stated
that before a state may deprive a person of his driver's license
and/or registration receipts due process requires a "forum for
the determination of the question whether there is a reasonable
possibility of a judgment being rendered against him as a re-
sult of the accident".  402 U.S. 542. The Court added that the
hearing required by the Due Process Clause must be "meaningful"
and "appropriate to the nature of the case".

     We have concluded that a criminal proceeding against a
person charged with a violation of a traffic law of this State
is not such a "forum" so as to constitute an "alternate method
of compliance" as set forth in Bell v. Burson. Issues such as
proximate cause, contributory negligence, discovered peril,
and other aspects of civil liability cannot be considered by
the trial court in such a proceeding.  Even a guilty plea
other than a "legal plea of guilty" is inadmissible. Moneyhan
v. Benedict, 284 S.W.Zd 741 (Tex.Civ.App. 1955, error ref. n.
r.e.). A "legal plea of guilty" may be explained and rebutted.
Fisher v. Leach, 221 S.W.2d 384 (Tex.Civ.App. 1949, error ref.
n.r.e.1; Dunham v. Pannel, 263 F.Zd 725 (5th Cir. 1959).


                       SUMMARY

    A criminal conviction of a violation of the traffic
    laws of this State would not qualify as a hearing
    within the due process requirements enunciated in
    Bell v. Burson, 402 U.S. 535 (19711, subjecting a
    person to the requirements of the Texas Motor Vehicle




                                 -5381-
.   -




Honorable Wilson R. Speir, page 3         (M-1103)



        Safety-Responsibility Act, Article 6701h, Vernon's
        Civil Statutes, in that certain aspects of civil
        liability cannot be considered in the criminal
        proceeding.




                                            eneral of Texas


Prepared by Jay Floyd
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Pat Bailey
Guy Fisher
Ben Harrison
John Banks

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                 -5382-